Citation Nr: 1638185	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-02 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 15, 2008.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had verified active service from February 1973 to March 1978.  His most recent DD Form 214 also reflects a period of active military service from May 20 to May 30, 2003, with 13 years, 3 months, and 2 days of prior active duty, and 17 years, 1 month, and 6 days of inactive service with a reserve component, and he is noted to have served as a pilot in numerous periods of service with the United States Air Force.  He is the recipient of the Southwest Asia Service Medal with 2 Bronze Service Stars, and he is shown to have participated in Operation Enduring Freedom/Noble Eagle and in Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted entitlement to TDIU and assigned an effective date of April 15, 2008.

Thereafter, in a decision in July 2014, the Board denied the Veteran's appeal for an effective date earlier than April 15, 2008, for the grant of TDIU.  The Veteran then filed a timely appeal of the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and following a Joint Motion for Remand (Joint Motion), a July 2015 Order vacated the Board's decision and remanded the case for action consistent with the terms of the Joint Motion.

The Board further notes that the Veteran and his spouse testified before a Veterans Law Judge at a hearing held in July 2012.  Because that Veterans Law Judge is no longer with the Board, the Veteran was given an opportunity to have a second hearing with another judge; however, in view of the fact that he did not respond that he desired such a hearing within 30 days of the date of the August 2015 notice letter, he is deemed to have waived entitlement to another hearing.  


Finally, although the record contains a timely notice of disagreement with the May 2015 rating decision's denial of claims for service connection for diverticulosis, sleep disturbance, hemorrhoids, and malignant neoplasm, and entitlement to an earlier effective date for a 20 percent rating for granulomatous infection, and the RO has not yet issued a statement of the case with respect to these matters, given the fact that the notice of disagreement is dated in January 2016 and there is an indication that the RO was taking action to further develop the claims in the succeeding several months, the Board will not take jurisdiction of these claims at this time for the purpose of ordering the issuance of a statement of the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties concluded that it did not appear from the record that the RO had reviewed records that it had received from the Social Security Administration (SSA) in February 2010 "via cd," and that the record did not otherwise confirm the basis for the SSA claim and disposition of the claim.  Consequently, the Board finds that it has no alternative but to remand this matter so that the RO can make an effort to locate and review these records, or if such records cannot be located, so that it can once again contact SSA and obtain all documents, both adjudicative and medical, that pertain to all claims that have been filed by the Veteran with SSA.  38 C.F.R. § 3.159 (c)(2) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record, to include any location where physical evidence, such as an SSA CD could be stored.  If the compact disc (CD) or evidence contained within the CD cannot be located, the RO should create and associate with the record a memorandum indicating that the CD and records contained within the CD do not exist and that further efforts to obtain these records would be futile.  

2.  Thereafter, if the CD or records contained within the CD cannot be located at the RO, the RO should again contact SSA and request all decisions and underlying documents considered in those decisions with respect to the Veteran's application(s) for SSA disability benefits.  If additional efforts to obtain these records from SSA are not successful, the RO should similarly document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


